— Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 23, 1990, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
The Unemployment Insurance Appeal Board found that claimant’s conduct in shoving a co-worker was not a spontaneous response to the co-worker’s having first shoved claimant and that claimant had an opportunity and an obligation to break off the confrontation. At his hearing, claimant admitted that after the co-worker shoved him, the co-worker started to leave and that claimant ran after him and shoved him back. Under these circumstances, the Board’s conclusion that claimant’s actions rose to the level of misconduct and that he was therefore disqualified from receiving unemployment insurance benefits is supported by substantial evidence and must be affirmed (see, Matter of Valentin [American Museum of Natural History — Roberts], 103 AD2d 919; Matter of Schimmel [Roberts], 101 AD2d 681). Claimant’s remaining contentions have been considered and rejected as lacking in merit.
Casey, J. P., Weiss, Mikoll, Yesawich Jr. and Levine, JJ., concur. Ordered that the decision is affirmed, without costs.